         Case 1:17-cr-00477-PAE Document 135 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                         v.                                               17 Cr. 477 (PAE)

 JASON NISSEN,                                                                 ORDER

                                        Defendant.



PAUL A. ENGELMAYER, District Judge:

       In its order of January 19, 2021, after receiving submissions from the affected persons

and entities, the Court ordered the interlocutory sale of the real property located at 82

Woodhollow Road, Roslyn Heights, NY 11557 (“the Property”) while delaying execution of the

sale order until June 15, 2021 and directing Haydee Nissen promptly to pay, inter alia, back

taxes due on the Property. Dkt. 128. The Court directed the Government, with input from

counsel for the petitioners and for Haydee and Jason Nissen, to prepare an order effecting the

relief ordered by the Court. Id. The Court has received a proposed such order from the

Government, Dkt. 131, Ex. 1, has found the proposed order consistent with the Court’s order of

January 19, 2021, and accordingly today is issuing the order as proposed. The Court notes that it

has received a letter from counsel for Haydee Nissen, Dkt. 133, that instead effectively seeks

reconsideration of the Court’s order, asking that the Court not order the interlocutory sale of the

Property and authorize Haydee Nissen to pay a small subset of the sums due ($5,000) on the

Property. The Court is unpersuaded by this letter and declines to reconsider its earlier order.
       Case 1:17-cr-00477-PAE Document 135 Filed 02/08/21 Page 2 of 2




      SO ORDERED.

                                               
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: February 8, 2021
       New York, New York




                                     2
